DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see, filed 03/22/2021, with respect to 35 USC 102/103 rejections have been fully considered and are persuasive.  The rejections of the claims has been withdrawn. 
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1, for which Claims 2-10 depends, teaches limitation: “a busbar having a body portion and a connecting portion, the body portion is disposed on an under surface of the container and the connecting portion that protrudes extends through the container so as to protrude from the outer surface of the container, and wherein the connecting portion is connected to the relay” that is not rendered obvious over the prior art of record and upon further search, examiner could not find prior art that would render obvious the above allowable limitations.
Yazaki (JP2018-126040) (Cited in IDS) is the closest prior art of record.
Regarding Claim 1, Yazaki teaches, in Fig. 2, an electrical junction box comprising: a container (Fig. 2, box made up of 6); a relay (3) that is installed on an outer surface of the container (Fig. 11, [0011] ); a busbar (32 combined with 4) that protrudes from the outer surface of the container (6), and is connected to the relay (Fig. 2, [0017]); and a support wall (91) that protrudes from the outer surface of the container (6), is provided opposite to the busbar (91 is presented opposite to 32 and 4 in an inward direction), and supports the relay (see Fig. 2)), wherein the relay (3) is interposed between the busbar (32 combined with 4) and the support 
Yazaki does not teach the above allowable limitation. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is presented in the Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMED AZAM whose telephone number is (571)270-0593.  The examiner can normally be reached on Mon-Fri 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/MA/Examiner, Art Unit 2848                                                                                                                                                                                                        
/Timothy J. Dole/Supervisory Patent Examiner, Art Unit 2848